Citation Nr: 0736924	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-35 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disorder of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
veteran's service connection claim for a back disorder.  

This case was previously before the Board in April 2007, at 
which time it was remanded in accordance with the veteran's 
request for a hearing.  In a report of contact of record 
dated in July 2007, the veteran indicated that he no longer 
wanted a hearing and requested that the case forwarded to the 
Board.


FINDINGS OF FACT

1.  The majority of the veteran's service medical records are 
not available, having presumably been destroyed in a fire at 
the National Personnel Records Center in 1973.

2.  A currently manifested disorder of the lumbar spine, to 
include degenerative disc disease, did not have its onset in 
active service or within the first post-service year, and is 
not shown by the evidence to be the result of any injury 
incurred in active service, or be otherwise related to active 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred or aggravated in active service. 38 U.S.C.A. §§ 
1110, 1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2001, prior to the decision on 
appeal rendered in September 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  A second duty to assist letter was issued in May 
2007.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case. VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the duty to inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the Board observes that the veteran 
was notified by the September 2004 statement of the case 
(SOC) of the pertinent law and regulations, of the need to 
submit additional evidence on his claim and of the particular 
deficiencies in the evidence with respect to his claim. 

More significantly, the VCAA letters sent to the veteran in 
February 2001 and May 2007 which were specifically intended 
to address the requirements of the VCAA, detailed the 
evidence needed to substantiate a claim for service 
connection, and specifically asked for evidence 
substantiating the service connection claim for a back 
disorder.  The letter informed the veteran that the RO was 
requesting service medical records which would help the RO 
determine if any injury or disease occurred in service.  
Enclosed with the letter was a copy of NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data, which the 
veteran was asked to complete in as much detail as possible 
and return, and he did.  

Concerning the duty to inform the claimant of the information 
and evidence the VA will seek to provide, the RO informed the 
veteran in the 2001 letter that VA was responsible for 
getting "records held by a Federal agency or department," 
including things such as medical records, employment records, 
or records from other Federal agencies.  The RO also advised 
him that a VA medical examination would be provided if it was 
necessary to make a decision in his claim.

With regard to notifying the claimant of the information and 
evidence the claimant is expected to provide, the 2001 letter 
indicated that VA would make reasonable efforts to get any 
private medical evidence that the veteran made VA aware of 
and authorized VA to obtain on his behalf.  Enclosed with the 
2001 letter was a VA Form 21-4142, Authorization and Consent 
to Release Information, to be completed by the veteran for 
the RO to obtain evidence on the veteran's behalf.  The 
letter explained that it was ultimately the veteran's 
responsibility to make sure his claim was supported by 
appropriate evidence.

Finally, as to requesting that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, the 2001 letter asked the veteran to send information 
describing additional evidence or the evidence itself to VA.  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

The Board finds that the 2001 and 2007 letters properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  This notice was provided 
to the veteran in correspondence issued in May 2007.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA treatment records.

The veteran's service medical records are not associated with 
the claims folder.  The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated 
on the VA's responsibility to obtain a veteran's service 
medical records.  Specifically, the Court stated that VA must 
make more than a single attempt to locate such records, and 
must inform the veteran of their absence, so that he may 
independently seek to obtain them.  See Hayre, 188 F.3d at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).

In this case, the RO has attempted to locate the veteran's 
service medical records. The RO first submitted a request to 
the National Personnel Records Center (NPRC) in January 1994, 
asking for all available military medical and dental records 
and the report of separation of service for the veteran.  
Requests for surgeon general's office (SGO) records were made 
in 2001 and 2002.  The only available records received 
consist of the service discharge report and National Guard 
records.  The remainder of the service medical records are 
presumed to have been destroyed in a July 1973 fire at the 
NPRC.  

The Board notes that the RO appears to have contacted the 
NPRC more than once in regards to the veteran's service 
medical records, which would satisfy Hayre.  Moreover, the 
Board observes that even if only one attempt had been made, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  See also Hayre, supra (VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile).  So it is in this case.  As the 
Court has stated: "VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  In this 
case, inasmuch as the presence of the currently claimed 
disability is established and the medical  evidence of record 
does not establish or even suggest any etiological 
relationship between a currently diagnosed back disorder and 
service, no VA examination is required under 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).   

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has 
been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Factual Background

Although the service medical records are largely unavailable 
in this case, the record does contain a copy of the discharge 
examination report.  This report reflects that clinical 
evaluation of the spine was normal.  Although the report 
itself is undated, it was received by VA in January 1953 and 
the examination was likely conducted in November or December 
1952. 

The veteran filed his original service connection claim for a 
back injury in December 1993, at which time he reported 
sustaining a back injury in 1951.  Service medical records 
from NPRC were sought in January 1994, at which time, NPRC 
responded that the records were fire related and unavailable.  
Ultimately the claim was administratively disallowed in May 
1994, due to lack of receipt of any evidence supporting the 
claim.  

The veteran filed a second service connection claim for a 
back disorder in July 2000, claiming at that time that he 
sustained a back injury in 1952.  That claim was denied in an 
October 2000 rating action as being not well-grounded, based 
on the conclusion that there was no medical evidence of the 
currently claimed disability.  

A duty to assist letter was issued by VA to the veteran in 
February 2001 in which the VA indicated that under a new law, 
the VCAA, the veteran's previously denied claim was subject 
to readjudication without regard to finality, inasmuch as the 
new law had in effect eliminated the concept of a well-
grounded claim.  

A request for Surgeon General's Office (SGO) abstracts of 
treatment (SGO) records was made in February 2001.  The 
veteran also completed a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, dated in 
February 2001, on which he reported that he was treated for 
back problems in 1951 and 1952 in Korea.  A second request 
for Surgeon General's Office (SGO) abstracts of treatment 
(SGO) records was made in January 2002.  Ultimately, some 
National Guard records were received which do not contain any 
information pertinent to the service connection claim for a 
back disorder.  

In a September 2002 rating action, the service connection 
claim for a back disorder was denied on the merits.  The RO 
reasoned that currently diagnosed back problems have not been 
etiologically linked to the veteran's period of service, nor 
had any evidence of a chronic disorder of the lumbar spine 
been presented.  

In a statement presented by the veteran in December 2003, he 
indicated that he had been receiving back treatment since 
1991.  He reported that he sustained a back injury in 1951, 
reporting that he was wounded while riding in a jeep, 
following which he was hospitalized in Korea.   

VA medical records dated from 1999 to 2004 were added to the 
file.  These records include a November 1999 entry indicating 
that X-ray films revealed moderately severe degenerative disc 
disease of the lumbar spine.  Arthritis of the spine was also 
documented by X-ray films taken in January 2002.  An entry 
dated in September 2004 shows that X-ray films taken at that 
time revealed degenerative disc disease of the lumbar spine, 
spondylosis, and spondylolisthesis grade I at L5-S1.  

Legal Analysis

In a case where the veteran's service medical records are 
unavailable and presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out, however, that it does not read into O'Hare the 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided upon the evidence of record.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).

Service connection for certain diseases, including arthritis, 
may be established on a presumptive basis if the disease is 
manifested to the required degree within the first year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2007).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

Initially, the Board finds that consideration of the claim of 
service connection for a back disability on the merits is 
appropriate.  Specifically, a review of the record shows that 
the RO previously denied service connection for a back 
disability in an October 2000 rating decision on the basis 
that the claim was not well-grounded.  In November 2000, 
however, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted which, among other things, made provision for the 
readjudication of claims that were denied as not well 
grounded between July 14, 1999, and November 9, 2000, 
provided that a request for readjudication was filed by the 
veteran, or a motion was made by the Secretary, on or before 
November 9, 2002.  See VCAA, § 7(b), Pub. L. No. 106- 475, 
114 Stat. 2096 (2000).  If such a claim were readjudicated, 
the prior decision was to be treated as though it had never 
been made. See also VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA 
Fast Letter 00-87 (Nov. 17, 2000).

Initially, the Board finds the veteran's report that he 
sustained a back injury in 1951 or 1952 to be credible in a 
general sense.  In this case, even in the absence of service 
medical records documenting the aforementioned occurrence, 
the veteran's credibility and sincerity regarding this matter 
is not in question.  In this regard, the veteran is 
considered to be competent to provide lay evidence in 
reporting such an injury.  "Competent lay evidence" means 
"any evidence not requiring that the proponent have 
specialized education, training, or experience."  Lay 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

However, while the veteran is certainly capable of providing 
a competent account of an injury occurring in service, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
currently manifested symptoms of the lumbar spine.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 
2 Vet. App. at 494 (1992).  See also Routen, 10 Vet. App. 
183, 186 (1997); Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).

While the Board does not in any way doubt the veteran's 
account of an injury to the back occurring in 1951 or 1952 
and resulting treatment therefor in service, the Board must 
issue a decision based upon the entirety of the evidence of 
record.  In this case, the fact that an injury to the back 
may have occurred in 1951 or 1952 does not in and of itself 
warrant the grant of service connection.  Even presuming that 
such in-service injury occurred as reported, he must also 
have competent medical evidence to substantiate that this 
injury resulted in a currently manifested and/or chronically 
existing back disability which is etiologically related to 
service.  See Hickson, 12 Vet. App. at 253.

In this case, the record does in fact contain the separation 
examination presumably conducted in November or December 
1952, just prior to the veteran's discharge from service, 
which is entirely negative for any clinical abnormality of 
the spine.  

Post-service, the veteran himself reported that he did not 
begin receiving medical treatment for the back until 1991, 
nearly 40 years after his discharge from service.  The 
earliest medical evidence of record which shows a diagnosed 
disorder of the lumbar spine is dated in 1999, at which time 
degenerative disc disease, spondylolysis and 
spondylolisthesis were diagnosed.

In this case, no probative or competent evidence has been 
presented which establishes or even suggests that the 
veteran's post-service back problems are etiologically 
related to service or have chronically existed since service.  
Moreover, there is no indication that arthritis of the lumbar 
spine manifested during the first post service year, 
warranting the grant of service connection on a presumptive 
basis.  As noted, arthritis was not initially documented as a 
diagnosis until 1999, more than 40 years after the veteran's 
discharge from service.  

The veteran maintains that his currently diagnosed conditions 
of the lumbar spine are etiologically related to service, to 
include a back injury reportedly sustained therein.  However, 
the Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render a diagnosis concerning an eye disorder, 
his lay statements are of no probative value in this regard 
(as to the matter of causation/etiology).  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

The Board also finds that the veteran's assertions to the 
effect that he sustained a back injury in service in 1951 or 
1952 which resulted in chronic low back symptoms are not 
persuasive in light of the aforementioned absence of any such 
clinical indication of a back disorder on the 1952 separation 
examination report and in light of the fact that the 
veteran's initial reported and documented post-service 
treatment for back problems was received decades after 
service.  Supporting medical evidence is required in the 
circumstances presented in this case.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) (holding that there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Concerning this evidentiary gap between 
active service and the earliest indication of post-service 
medical treatment reportedly not initially sought until 
nearly 4 decades later (1991), the Board notes that the 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury to the back 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing back complaints, symptoms, or findings for many 
years is itself evidence which tends to show that a back 
disability did not have its onset in service or for many 
years thereafter.

Additionally, the veteran did not report an eye injury either 
to the Veterans Benefits Administration (VBA) or to his 
health care providers until he filed his initial claim in 
1993, more than four decades after service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  Not only may the 
veteran's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In summary, the record contains no competent medical evidence 
linking a currently claimed disorder of the lumbar spine to 
the veteran's period of military service.  The Board has 
considered the doctrine of affording the veteran the benefit 
of any existing doubt with regard to the issue on appeal; 
however, as the preponderance of the evidence is against the 
veteran's claim, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this issue on that basis.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  
Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


